NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUNA M. RIDGLEY,                              No.    14-35865

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05396-BHS

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted November 30, 2017**


Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit
Judges.

      Shauna Ridgley appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Ridgley’s application for social

security disability insurance benefits and supplemental security income under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      Ridgley argues that the ALJ erred in discounting the opinions from

psychiatrist Dr. Parker and psychologists Drs. Neims, Houck, Trowbridge, and

Wingate that Ridgley had marked functional limitations. The opinions of the state

agency medical consultants contradicted the opinions of Drs. Parker, Neims,

Houck, Trowbridge, and Wingate. The ALJ must make findings setting forth

specific and legitimate reasons for rejecting the contradicted opinion of a physician

that are supported by substantial evidence. Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1996). The ALJ properly gave limited weight to Dr. Parker’s opinion because

the evidence showed that Ridgley was likely using heroin at the time of his

evaluation. Ridgley did not disclose the drug use to Dr. Parker, and Dr. Parker’s

opinion did not account for the drug use. The ALJ properly discounted the

opinions of Drs. Houck, Trowbridge, and Neims because Ridgley did not

accurately disclose her substance use to these evaluators. Andrews v. Shalala, 53
F.3d 1035, 1039 (9th Cir. 1995). The ALJ reasonably gave very little weight to

Dr. Wingate’s opinion because Ridgley did not mention her ongoing heroin use.

Dr. Wingate did not support her diagnosis of PTSD with any symptoms needed to

satisfy the diagnostic criteria and she based her diagnosis on Ridgley’s subjective


                                          2                                   14-35865
complaints that she was socially isolated, but Ridgley’s friend Ms. Simons

contradicted this subjective report.

      Ridgley also argues that the ALJ erred in evaluating the medical evidence

regarding her physical impairments. Ridgley does not identify any error with

specificity, so this Court need not address this argument. Carmickle v. Comm’r,

Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (holding that this Court

need not address arguments that were not argued with any specificity).

      The ALJ identified specific, clear and convincing reasons that are supported

by substantial evidence for discounting Ridgley’s credibility regarding the

debilitating effects of her symptoms: (1) she made inconsistent statements to her

medical providers and in her testimony regarding her substance abuse and she

exhibited drug seeking behavior; and (2) she had significant gaps in treatment for

neck pain and mental health. See Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007)

(finding that ALJ may consider inconsistencies in testimony in weighing a

claimant’s credibility) (internal citations omitted); Thomas v. Barnhart, 278 F.3d
947, 959 (9th Cir. 2002) (relying on inconsistent statements about drug and alcohol

use to reject claimant’s testimony); Molina v. Astrue, 674 F.3d 1104, 1113 (9th

Cir. 2012) (listing among proper considerations for credibility assessment an

inadequately explained failure to seek treatment).




                                         3                                    14-35865
      The ALJ gave germane reasons for assigning only “little weight” to the

testimony of lay witnesses Barbara Safford, Dennis Ketcham and Jenny Simons.

Mr. Ketchum’s statement and Ms. Safford’s 2004 statement did not show that

Ridgley’s limitations were due to her impairments and not a lack of motivation or

intoxication. The ALJ properly rejected Ms. Safford’s 2008 statement because she

did not account for Ridgley’s significant drug use, and the limitations she reported

were consistent with signs of intoxication and drug use. The ALJ discounted Ms.

Simons’s testimony because Ms. Simons described the same limitations as

Ridgley’s testimony; thus, the ALJ’s reasons for rejecting Ridgley’s testimony

“apply with equal force to the lay testimony.” Molina, 674 F.3d at 1122.

      The ALJ included in the residual functional capacity (“RFC”) assessment all

the limitations that were supported by, and consistent with, substantial record

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). Because the

functional limitations identified by the ALJ in the RFC for light work were

supported by the medical evidence that the ALJ credited, there was no harmful

error at Step 5 of the sequential evaluation process. See Magallanes v. Bowen, 881
F.2d 747, 756–57 (9th Cir. 1989) (explaining that the limitations included in the

hypothetical propounded to a vocational expert need only be supported by

substantial record evidence).




                                          4                                   14-35865
      The new evidence that the Appeals Council considered does not change the

fact that substantial evidence supports the ALJ’s decision. Brewes v. Comm’r of

Soc. Sec. Admin., 682 F.3d 1157, 1159-60, 1162-6 (9th Cir. 2012) (“When a

claimant submits evidence for the first time to the Appeals Council, which

considers that evidence in denying review of the ALJ’s decision, the new evidence

is part of the administrative record, which the district court must consider in

determining whether the Commissioner’s decision is supported by substantial

evidence.”)

              AFFIRMED.




                                          5                                       14-35865